Citation Nr: 1008357	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
medial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from October 1974 to 
June 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In October 2008, the Board remanded the Veteran's case to the 
RO for further evidentiary development.  At that time, it was 
noted that the Veteran raised a claim of entitlement to 
special monthly compensation (SMC) for his service-connected 
left knee disability (see e.g., December 2005 written 
statement), and the Board referred the matter to the RO for 
further action.  (A 100 percent rating has been in effect for 
a service-connected psychiatric disability for many years).  
However, it does not appear that the RO has yet considered 
the matter of the Veteran's claim for SMC and the claim is 
again referred to the RO for appropriate action.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that the Veteran's service-connected left knee 
disability is manifested by limitation of flexion to 90 
degrees and extension to 0 degrees, tenderness over the 
medial aspect of the joint line, crepitus, x-ray evidence of 
left knee osteoarthritis, and subjective complaints of pain, 
with pain on motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for post medial meniscectomy of the left knee are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5259 (2009).

2.  Resolving doubt in the Veteran's favor, the criteria for 
an additional, separate 10 percent evaluation, but no more, 
for arthritis of the left knee have been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009). 

Prior to the initial adjudication of the claim, a VCAA letter 
was sent to the Veteran in December 2005.  Another letter was 
sent to him in October 2008 that fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification: (1) informed 
the Veteran about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; and (3) informed him about the information and 
evidence that he is expected to provide.  The claim was 
readjudicated in an October 2009 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records 
and VA medical treatment records were obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Veteran was also afforded VA 
examinations in January 2006 and February 2009 that assessed 
the severity of his left knee disability.  38 C.F.R. 
§ 3.159(c)(4).  As such, VA has satisfied the duty to assist 
the Veteran in the development of his claim.  The Board may 
proceed without prejudice to the appellant.

As noted above, in October 2008, the Board remanded the 
Veteran's case to the RO for further development, which 
included sending the Veteran an appropriate notice letter, 
obtaining any recent VA treatment records, and scheduling him 
for a VA examination.  There has been substantial compliance 
with this remand, as the Veteran was sent an appropriate 
letter in October 2008 and scheduled for a VA examination of 
his left knee in February 2009.  His recent VA treatment 
records, dated through January 2009, were also obtained.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based, as far as can practically be determined, on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2009). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id. Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The record reflects that, in an October 1977 rating decision, 
the RO granted service connection for post medial 
meniscectomy of the left knee that was awarded a 10 percent 
disability rating under Diagnostic Code 5259.  

In December 2005, the RO received the Veteran's current claim 
for an increased rating for his service-connected left knee 
disability.  He would assert that a higher rating is 
warranted for his service-connected left knee disability in 
light of his knee pain.  In a November 2009 written 
statement, he indicated that clinicians advised that he needs 
a total knee replacement that, he was also told, would only 
last a limited period of time.

The Veteran's service-connected left knee disability is 
currently assigned a 10 percent rating under Diagnostic Code 
5259.  Under this diagnostic code, symptomatic removal of the 
semilunar cartilage warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, DC 5259.  This is the maximum rating available under 
Diagnostic Code 5259.  A higher rating is not warranted under 
this diagnostic code under the provisions of sections 4.40 
and 4.45; therefore, further consideration is unwarranted.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).

The rating criteria provided for limitation of motion of the 
knee and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 
5261.  DC 5260 provides ratings for limitation of flexion.  
Flexion of either leg limited to 60 degrees is 
noncompensable, flexion limited to 45 degrees merits a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation, and a 30 percent evaluation requires 
that flexion be limited to 15 degrees.  DC 5261 provides 
ratings of 0 percent for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for 
extension limited to 15 degrees, 30 percent for extension 
limited to 20 degrees, 40 percent for extension limited to 30 
degrees, and 50 percent for extension limited to 45 degrees.  
For rating purposes, normal range of motion of the knee is 
from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5257, impairment of the knee, 
manifested by recurrent subluxation or lateral instability, 
will be rated 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

In a precedent opinion by the VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  The basis for the opinion is that the knee has 
separate planes of movement, each of which is potentially 
compensable.  Id.

In a separate precedent opinion, the VA General Counsel held 
that separate compensable ratings may also be assigned in 
cases where the service-connected disability includes both 
arthritis and instability, provided, of course, that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  

VA outpatient records, dated from December 2004 to January 
2009, reflect the Veteran's complaints of left knee pain 
starting in October 2005.  According to the October 2005 
clinical entry, the Veteran had a "new" complaint of 
chronic left knee pain associated with his previous 
meniscectomy and was offered knee surgery in 1997 but 
refused.  He had worsening pain with prolonged walking, 
occasional swelling, and was unable to squat.  Results of x-
rays taken in March 1996 were noted to show progressive 
osteoarthritis of the left knee.  Objectively, the Veteran's 
knee had old medial scars from the previous meniscectomy in 
1974 with mild diffuse knee effusion and no tenderness.  
Range of motion was to 90 degrees with a lot of pain (active) 
and to 120 degrees with a lot of pain due to hyperflexion 
(passive).  Results of anterior and posterior drawer tests 
were negative and no laxity was shown.  The assessment was a 
new complaint of left knee pain based on history, examination 
findings and previous x-ray and the Veteran's pain was 
thought most probably due to advanced degenerative joint 
disease (especially with history of total meniscectomy in 
1974). 

In January 2006, the Veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the Veteran's computerized VA medical records.  The Veteran 
complained of worsening and constant left knee pain and 
swelling that he treated with anti-inflammatory medication.  
He rated his knee pain as a 7 or 8 on a scale of 1 to 10 
(without medication) and planned to start physical therapy 
later in the month.  When he walked, he had occasionally 
giving way of he left knee and increased pain with walking, 
squatting, and ascending or descending stairs.  There was 
decreased ambulation secondary to left knee pain flare-up.  
He used a one-point cane to ambulate.  There were no episodes 
of dislocation or recurrent subluxation.  The Veteran was 
unemployed.

Objectively, range of motion of the Veteran's left knee was 
from 0 degrees of extension to 118 degrees of flexion, with 
pain at 118 degrees.  The examiner noted that the range of 
motion was additionally limited by pain, but not fatigue, 
weakness, lack of endurance, or incoordination.  There was 
tenderness to palpation on the medial joint line with left 
knee swelling.  Results of the McMurray's test were positive, 
with negative results for the Lachman's, valgus-varus stress, 
and anterior-posterior drawer tests.  There was crepitation 
of the left knee.  He ambulated with a one point cane and a 
left lower extremity limp.  There was no ankylosis.  The 
diagnoses included left knee medial meniscectomy residuals 
and severe left knee degenerative joint disease.  The VA 
examiner noted that the Veteran was additionally limited by 
pain, not by fatigue, weakness, lack of endurance, or 
incoordination.  Functional deficits include left knee range 
of motion of flexion from 118 to 140 degrees.

VA outpatient records reflect that, during January and 
February 2006, the Veteran underwent physical therapy for his 
left knee pain.  However, in February 2006, he told his 
clinic physician there was no improvement in left knee pain 
after therapies.  The Veteran described a giving away 
sensation of his left knee and used a knee brace for 
stabilization.  Objectively, there was pain upon palpation of 
the lateral joint line.  Range of motion of the left knee was 
to 100 degrees with pain and no extension lag.  Results of 
anterior and posterior drawer and varus and valgus stress 
tests were negative.  An x-ray of the left knee taken in 
February 2006 showed osteoarthritis worse at the medial 
femorotibial articular surface.

When seen in the VA outpatient clinic in April 2006, the 
Veteran complained of knee pain and examination revealed mild 
left knee edema with no erythema, warm, or masses.  There was 
tenderness to palpation at the medial joint line and knee 
crepitus but no laxity.  Range of motion of the left knee was 
from 0 to 100 degrees with associated pain.

According to an August 2006 VA outpatient record, the Veteran 
had serial injections in his left knee but continued to have 
knee discomfort.  There was mild effusion of the left knee 
without any tenderness to palpation and no signs of 
infection, erythema or hyperthermia.  Since there was some 
effusion of the left knee, the medical plan was to attempt to 
aspirate it in addition to the intraarticular injection.  
Results of x-rays of the Veteran's knees taken in August 2006 
included an impression of moderate degenerative joint disease 
associated with chondrocalcinosis.

However, the Veteran's knee pain continued and was worse, 
according to a September 2006 VA medical record.  He 
complained of intermittent left knee swelling for which he 
used a brace with partial relief and other conservative 
management, including anti-inflammatory injections and 
physical therapy, failed.  It was noted that, although he had 
pain, the Veteran was independent in all activities of daily 
living.  Objectively, there was left knee swelling and 
tenderness to palpation at the joint line with range of 
motion.  Results of anterior and posterior drawer varus and 
valgus tests were negative.     

According to an October 2006 VA orthopedic surgery record 
addendum, the Veteran had severe left arthritis and was a 
candidate for a total knee replacement in the future.

In February 2007, the Veteran was seen for follow up in the 
VA physical medicine rehabilitation clinic.  It was noted 
that he was previously seen for knee pain due to 
osteoarthritis that was treated with exercise and prescribed 
medication that provided some improvement.  The Veteran 
reported that he had occasional knee swelling and constant 
left knee pain that worsened with ambulation, squatting, and 
bending.  Objectively, the Veteran ambulated using a single 
point cane and there was no erythema, masses, swelling or 
atrophy observed.  Range of knee motion was reported as 
"FAROM".  There was tenderness along the left 
patellofemoral ligament with no effusion and no warmth.  The 
assessment included left knee pain possibly secondary to 
osteoarthritis

Results of x-rays of the Veteran's knees taken by VA in 
August 2008 included an impression of bilateral 
osteoarthritis.  

According to an October 2008 VA outpatient orthopedic surgery 
note, the Veteran was seen regarding his bilateral knee 
degenerative joint disease and chondrocalcinosis that was 
worse in the left knee.  An injection did not provide any 
improvement and the assessment was for him to consider knee 
surgery.  The Veteran requested an outside VA hospital 
opinion.  

In December 2008, the Veteran was examined by a VA orthopedic 
surgeon in the outpatient clinic who noted complaints of pain 
and swelling and that the Veteran used a knee brace for 
ambulation and a cane.  Objectively, there was no left knee 
deformity, and good range of motion.  There was medial knee 
pain to palpation and no effusion.  The assessment was a need 
to rule out retear of the meniscus medially and a lateral 
meniscal tear.  A follow up appointment was scheduled in 
January 2009 to consider arthoscopic surgery. 

In February 2009, the Veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the Veteran's medical records.  The Veteran complained of 
constant left knee pain that he rated as an 8 on a scale of 1 
to 10.  He had fair response to anti-inflammatory medicaton 
and used a knee brace.  The Veteran complained of left knee 
giving way but not instability.  He had pain and weakness but 
no stiffness or incoordination.  There was swelling, but no 
episodes of subluxation or dislocation, no locking episodes, 
and no effusions.  The Veteran was able to stand for up to 30 
minutes and used an orthotic insert and a cane to ambulate.  

Objectively, the Veteran walked with an antalgic gait and 
there was guarding upon manipulation of the left knee.  There 
was crepitation and clicks or snaps, but no grinding or mass 
behind the knee.  There was no instability, patellar 
abnormality, locking, or effusion.  Results of McMurray's 
test were negative.  There was a post surgical scar on the 
medial aspect of the knee.  Range of motion of the Veteran's 
left knee was flexion from 0 to 110 degrees with normal 
extension, and there was objective evidence of pain with 
active left knee motion.  There was no objective evidence of 
pain or additional limitations following repetitive motion.  
There was no joint ankylosis and results of 
anterior/posterior Drawer tests were negative.  It was noted 
that the Veteran was retired since 1975 due to a psychiatric 
disability.  The diagnoses included left knee meniscectomy 
residuals and left knee osteoarthritis that caused left knee 
pain and decreased mobility and had a moderate effect on the 
Veteran's ability to do chores, shop, exercise and activities 
of daily living, and a severe effect on his ability to drive 
and travel.

The Veteran's current 10 percent rating under DC 5259 is 
based upon symptomatic removal of the semilunar cartilage.  
However, the Veteran is also shown to have arthritis of the 
left knee, apparently associated with his service-connected 
disability, which is rated based upon limitation of motion.  
As Diagnostic Code 5259 does not involve limitation of 
motion, and given the findings of osteoarthritis, the 
availability of a separate evaluation under Diagnostic Code 
5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

The Veteran is shown to have arthritis of the left knee with 
limited motion and pain on motion.  Therefore, a separate 10 
percent rating is warranted under Diagnostic Code 5003. See 
4.40, 4.45, 4.59 (2009).  At worst, flexion of the knee was 
limited to 90 degrees with pain.  This does not meet the 
criteria for a 0 percent rating under DC 5260 (i.e., 
limitation of flexion to 60 degrees); therefore, a higher 
rating is not warranted under DC 5260.  The Veteran has 
consistently demonstrated extension of the left knee to 0 
degrees.  Similarly, this does not meet the criteria for a 0 
percent rating under DC 5261 (i.e., extension limited to 5 
degrees); therefore, a higher rating is not warranted under 
DC 5261.

The Board has also considered whether a separate rating is 
warranted under Diagnostic Code 5257.  However, there have 
been no objective finding of instability or subluxation of 
the Veteran's left knee.  To the contrary, results of 
anterior and posterior drawer tests have been negative and no 
laxity was shown on examination.  Lachman's test and varus 
and valgus stress tests were also negative.  The Veteran has 
denied episodes of dislocation or recurrent subluxation.  
Therefore, a separate rating is not warranted under DC 5257.  

The Board also notes that the entire record of medical 
evidence is devoid of any finding of a dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint such as to warrant a 20 percent 
rating under DC 5258.  

Finally, while examiners have reported that the Veteran has a 
post-surgical scar on the medial aspect of his left knee, 
there has been no clinical finding of tenderness, limitation 
of motion, or instability such as to warrant a separate 
evaluation under any of the pertinent criteria for rating 
scars.  See 38 C.F.R. § 4.118 (2009).

In sum, a separate 10 percent rating is warranted for 
arthritis of the left knee under Diagnostic Code 5003, 
effective from the date of the Veteran's claim for an 
increased rating.

The Board has also considered whether the Veteran's left knee 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for a greater 
evaluation for additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.


ORDER

A rating in excess of 10 percent for left knee post medial 
meniscectomy of the left knee under Diagnostic Code 5259 is 
denied.

A separate 10 percent disability rating is granted for 
arthritis of the left knee under Diagnostic Code 5003, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


